Citation Nr: 1027006	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder, depression, 
and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from February 1986 to February 
1988 and from April 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue for reconsideration of entitlement to service 
connection for an acquired psychiatric disability, to include 
bipolar disorder, depression, and anxiety, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Entitlement to service connection for bipolar disorder was 
denied by an unappealed rating decision dated in November 1991.

2.  In July 2007, the RO received service treatment records that 
were not previously of record.


CONCLUSION OF LAW

New and material evidence has been received to reconsider the 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder, depression, 
and anxiety.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(c) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on VA to notify and assist Veterans in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  As the decision below awards 
reconsideration of the previously finally denied issue of 
entitlement to service connection for a psychiatric disability, 
the benefit sought on appeal is granted to this extent, and no 
discussion as to whether VA's duties to notify and assist 
pursuant to the VCAA are met is warranted in this regard.  

New and Material Evidence

A claim for service connection for bipolar disorder was denied by 
a rating decision dated in November 1991.  Notice of the 
determination, and the Veteran's appellate rights, were issued 
later that same month.  No appeal was taken from that rating 
decision, and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.300, 20.302 (2009).  The appellant filed another 
claim for entitlement to service connection for bipolar disorder 
in March 2006.  In July 2007, the RO received service treatment 
records that were not previously of record.  

In general, a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156 (2009).  

Under 38 C.F.R. § 3.156(c) (2009), if VA receives or associates 
with the claims file relevant official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim, VA will reconsider the claim.  
The service treatment records received by the RO in July 2007 
include information about the appellant's medical treatment and 
complaints during his first period of service.  May 1986 and 
August 1987 service treatment records reflect that the appellant 
had hyperventilation syndrome.  The service treatment records are 
directly relevant to the appellant's current claim for service 
connection for an acquired psychiatric disability, to include 
bipolar disorder, depression and anxiety.

During the pendency of this appeal, the provisions of 38 C.F.R. 
§ 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. 
Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 
3.156(c)).  If a law or regulation changes during the course of a 
claim or an appeal, the version more favorable to the veteran 
will apply, to the extent permitted by any stated effective date 
in the amendment in question. 38 U.S.C.A. § 5110(g).  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The appellant filed 
the claim in March 2006, and thus, the previous version of 
38 C.F.R. § 3.156(c) is also applicable to the appellant's claim. 

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered by the adjudication agency of original jurisdiction.  
38 C.F.R. § 3.156(c) (2006).  This provision relates to official 
service department records which presumably have been misplaced 
and have not been located and forwarded to VA.  Id.  
Notwithstanding any other section in Part 3 of Title 38 of the 
C.F.R., at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  Id.  Since the older version of 
38 C.F.R. § 3.156(c) is more favorable to the appellant, the 
Board will apply that version.  

The appellant's additional service treatment records received in 
July 2007 existed and had not been associated with the claims 
file when VA first decided the claim.  As such, the Board finds 
that this additional evidence falls into the exception created by 
38 C.F.R. § 3.156(c) (2006).  Accordingly, the claim will be 
reconsidered and considered pending since the time of his 
original claim for service connection.  See 38 C.F.R. § 3.156; 
Vigil v. Peake, 22 Vet. App. 63 (2008).  



ORDER

As new and material evidence consisting of additional pertinent 
service treatment records have been received, the claim for 
entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder, depression, and anxiety, 
may be reconsidered, and the appeal, to this extent, is granted.


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) determined that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Additionally, in a March 2009 statement, 
the appellant indicated that he also wanted to file a claim for 
entitlement to service connection for depression and anxiety.  
Accordingly, the Board has recharacterized the March 2006 claim 
for entitlement to service connection for bipolar disorder as a 
claim for entitlement to service connection for an acquired 
psychiatric disability.

VA must provide a VA examination when there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
(3) some indication that the claimed disability may be associated 
with the established event, injury, or disease, and (4) 
insufficient competent evidence of record for VA to make a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
For the following reasons, the Board finds that a VA examination 
is necessary to decide the claim.  

The appellant's VA treatment records, private medical records, 
and June 2006 and May 2007 letters from A.Q., M.D., a VA 
physician, reflect that the appellant has bipolar disorder.  
Therefore, there is evidence of a current disability.  

In a May 2007 formal RO hearing, the appellant stated that he had 
experienced symptoms of bipolar disorder since service.  (See May 
2007 RO Hearing Transcript, page 4).  In the May 2007 letter, 
A.Q., a VA physician, states that according to the record, the 
appellant has had bipolar disorder since 1987 and never went in 
remission.  

As noted above, May 1986 and August 1987 service treatment 
records reflected that the appellant had hyperventilation 
syndrome in service.  There is no discharge examination in the 
claims folder.  A February 1989 hospital discharge record, dated 
one year after his discharge from service, indicated that the 
appellant reported that his father passed away in January 1988, 
he got out of the military in February 1988, and since that time 
he was very depressed and had occasional suicidal thoughts.  The 
record indicated that he was treated for alocohol addiction.  A 
May 1989 hospital discharge record reflected that the appellant 
was diagnosed with bipolar disorder depressed with psychotic 
feature and suicide attempt.     

As the appellant has a current diagnosis of bipolar disorder, he 
contends that he has had symptoms of bipolar disorder since 
service, he reported being depressed within one year of discharge 
from service, and he was diagnosed with bipolar disorder 15 
months after discharge from service, the Board finds that a VA 
examination is necessary to decide the claim.  

An August 1991 VA examination report indicates that the appellant 
was hospitalized for anxiety for four days at Fort Campbell Army 
Hospital in the summer of 1987.  The service treatment records in 
the claims folder do not include records of a hospitalization for 
anxiety.  Therefore, an attempt should be made to obtain records 
of the appellant's treatment at Fort Campbell Army Hospital from 
the summer of 1987.  

The most recent VA treatment records in the claims folder date to 
May 2006. Therefore, the appellant's most recent VA treatment 
records from May 2006 to present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any records of the appellant's 
hospitalization at Fort Campbell Army 
Hospital in the summer of 1987.  If no 
records are available, the claims folder must 
indicate this fact.   

2. Obtain all of the appellant's VA treatment 
records from May 2006 to present.  If no 
records are available, the claims folder must 
indicate this fact.   

3. Schedule the appellant for a VA 
examination to determine the following:

*	Identify all current chronic psychiatric 
disability diagnoses.

*	Address whether it is at least as likely 
as not that any current psychiatric 
disorder(s), to include bipolar 
disorder, depression, and anxiety, 
is/are related to service on any basis.

*	The examiner should consider whether the 
February 1989 Riverside Methodist 
Hospitals discharge record indicated the 
manifestation of any current psychiatric 
diagnosis, to include bipolar disorder, 
depression and anxiety.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims 
folder and this fact should be noted in the 
accompanying medical report.

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for an acquired psychiatric disability, to 
include bipolar disorder, depression and 
anxiety.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


